Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00001-CV

                       IN THE COMMITMENT OF Stephen Patrick BLACK

                   From the 274th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 15-1805-CV
                              Honorable Gary L. Steel, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 13, 2019

DISMISSED FOR LACK OF JURISDICTION

           Appellant seeks to appeal an order denying his request to appoint counsel to represent him

other than the Office of State Counsel for Offenders. See TEX. HEALTH & SAFETY CODE ANN.

§ 841.005 (providing for appointment of Office of State Counsel for Offenders to represent

indigent person in civil commitment proceeding unless Office of State Counsel for Offenders is

unable to represent the indigent person). Texas appellate courts have jurisdiction over final

judgments, and such interlocutory orders as the legislature deems appealable by statute. See Bison

Bldg. Materials, Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); Wise v. SR Dallas, LLC, 436

S.W.3d 402, 408 (Tex. App.—Dallas 2014, no pet.). Chapter 841 of the Texas Health and Safety

Code governing the appellant’s civil commitment proceedings does not contain any provision

authorizing an appeal from an order denying a motion for other appointed counsel. But see In re
                                                                                     04-19-00001-CV


State, 556 S.W.3d 821, 822 (Tex. 2018) (reviewing order regarding appointment of counsel under

chapter 841 in mandamus proceeding); In re Fields, 256 S.W.3d 859, 860 (Tex. App.—Beaumont

2008, orig. proceeding) (same). Accordingly, we ordered appellant to show cause why this appeal

should not be dismissed for lack of jurisdiction.

       Appellant filed a written response asserting the trial court’s order is appealable as a final

judgment. However, appellant’s motion to appoint counsel was filed on January 5, 2018, and

requested the appointment of counsel with regard to his 2018 biennial review. Although the trial

court’s ruling on the motion to appoint counsel was delayed until December 6, 2018, the order

denying the motion to appoint counsel is an interlocutory ruling which arose in the context of the

biennial review proceeding, and the legislature has not deemed such an order to be separately

appealable. Because we have no jurisdiction to consider an appeal of a trial court’s interlocutory

order denying a motion to appoint counsel in the context of a biennial review proceeding, this

appeal is dismissed for lack of jurisdiction. But see In re State, 556 S.W.3d at 822; In re Fields,

256 S.W.3d at 860. We express no opinion regarding the appealability of the trial court’s biennial

review order which issue is pending in appeal number 04-18-00798-CV.

                                                    PER CURIAM




                                                -2-